            Case 1:20-cv-00704-AWI-JDP Document 6 Filed 10/09/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   JAMES TOMPSON RIGGS,                    1:20-cv-00704-AWI-JDP
10                                           ORDER ADOPTING FINDINGS AND
                  Plaintiff,                 RECOMMENDATIONS
11                                           (ECF No. 4.)
           vs.
12                                           ORDER DISMISSING CASE AS
     COMMISSIONER OF SOCIAL                  DUPLICATIVE
13   SECURITY, et al.,
14               Defendants.
15

16

17          James Tompson Riggs (“Plaintiff”) is proceeding without counsel in this social security
18   appeal. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
19   636(b)(1)(B) and Local Rule 302.
20          On September 4, 2020, the Magistrate Judge entered findings and recommendations,
21   recommending that this case be dismissed as duplicative of case number 1:20-cv-00940-JDP.
22   (ECF No. 4.) Plaintiff objected on October 2, arguing that he only opened one case and noting
23   that the court misspelled his name. (ECF No. 5.)
24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26   court finds the findings and recommendations to be supported by the record and proper analysis.
27   For whatever reason, it appears that two identical Social Security appeals have been opened in
28   this district, both in the name of James Tompson Riggs, a resident of 1602 General Avenue in

                                                    1
            Case 1:20-cv-00704-AWI-JDP Document 6 Filed 10/09/20 Page 2 of 2



 1   Dos Palos. Because Plaintiff’s application to proceed in forma pauperis in the other case (No.
 2   1:20-cv-00940-JDP) has been granted, the Court will close this case and allow the other to
 3   continue. The misspellings of Plaintiff’s name appear to have been a typographical error.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.     The findings and recommendations entered by the Magistrate Judge on September
 6                 4, 2020, are adopted in full;
 7          2.     This case is dismissed without prejudice; and
 8          3.     The Clerk is directed to close this case.
 9
     IT IS SO ORDERED.
10

11   Dated: October 8, 2020
                                                   SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
